Adams, J.
corporations': not liable for fice1officeísP°" — The police regulations of a city are-not made and enforced in the interest of the city in its corporate capacity, but in the interest of the public. A city is not liable, therefore, for the acts of its officers in . . tempting enforce such regulations. The question involved in this case arose in Buttrick v. City of Lowell, 1 Allen, 172. Bigelow, Ch. J., said: “Police officers can in no sense be regarded as the agents or servants' of the city. Their duties are of a public nature. Their appointment is devolved on cities and towns by the Legislature, as a convenient'mode of exercising a function of government; but this does not render them liable for their unlawful or negligent acts;” following Hafford v. City of New Bedford, 16 Gray, 297. The same doctrine was held in Town of Odell v. Schroeder, 58 Ill., 353. See, also, as tending to support it, Ogg v. City of Lansing, 35 Iowa, 495; Prather v. City of Lex *689ington, 13 B. Mon., 559; Elliott v. City of Philadelphia, 75 Pa. St., 347.
It is contended, however, that if a city is not liable in the 'first instance for the illegal acts of its officers in enforcing a police regulation, it may become liable by ratification. But a city has no power to authorize a police officer to commit an unlawful act, and what it cannot do directly it cannot do indirectly by ratification. The same consideration disposes of the allegation that the deputy marshal was an unfit person for the office, as the city knew. His illegal acts could not become the acts of the city.
We think that the demurrer was properly sustained.
Affirmed.